Third District Court of Appeal
                               State of Florida

                         Opinion filed April 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-340
                       Lower Tribunal No. 17-13336
                          ________________


                               Eric Readon,
                                Appellant,

                                     vs.

                            WPLG, LLC, et al.,
                               Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Alexander
Bokor, Judge.

     Andrew M. Kassier, P.A., and Andrew M. Kassier, for appellant.

      Mitrani, Rynor, Adamsky & Toland, P.A., and Karen Kammer, for
appellees.


Before FERNANDEZ, LOGUE, and GORDO, JJ.

     LOGUE, J.
      Eric Readon appeals the trial court’s dismissal of his third amended

complaint with prejudice against defendants WPLG, Inc. (successor in

interest to WPLG, LLC), BH Media Group, Inc., Jeff Weinsier, Steve Owen,

and Bill Pohovey (collectively, “WPLG”). Readon’s complaint alleges

defamation and defamation by implication against WPLG for reporting on

certain business dealings between Readon and members of the public.

Because Readon failed to allege any false statement that would affect the

gist of the reports, actual malice in WPLG’s reporting, or a defamatory

implication, we affirm the trial court’s order of dismissal.

      Factual Background

      The facts we must accept as true are contained within Readon’s third

amended complaint, the operative complaint for purposes of this appeal.

Readon’s allegations stem from three news reports broadcast by WPLG in

2017 and their corresponding internet articles.

      Readon is a pastor and public figure. Because he is not paid for his

ministerial service, Readon makes a living through business dealings

including property management and real estate swaps. Several of Readon’s

previous business contacts, including some family members and friends,

sued Readon in relation to these business activities.




                                        2
      According to the complaint, WPLG first learned of these lawsuits from

an informant with a working relationship with WPLG and its employees. The

informant advised WPLG of several lawsuits filed against Readon and

WPLG subsequently confirmed their existence through a public records

search. Before broadcasting its initial report, WPLG contacted Readon to

discuss the allegations.

      WPLG aired its initial story about Readon’s previous business with

Thomas Harper, Latasha Blue, Darrick Andrews, and Shanequa Veal. The

story outlined that Harper had given Readon money as a deposit for a lease

on a property owned by Readon, but Harper was not able to move into the

property because it was occupied by a prior tenant. WPLG further reported

allegations by Blue that he had placed a deposit for a vehicle that was never

delivered, and by Andrews who stated that Readon had borrowed money to

obtain the services of a music performer for a church event that never

happened. WPLG correctly reported that the lawsuits from Veal and Harper

had settled, however WPLG failed to state that no suit had been filed by Blue

or Andrews at that time. Blue and Andrews both gave statements that were

included as part of the report.

      After the initial broadcast, WPLG was approached by several other

members of the community with reports of negative experiences with



                                     3
Readon. WPLG aired a second story about Readon, detailing the allegations

of Edward Fuller. Specifically, Fuller alleged that Readon had acquired title

to Fuller’s home through his non-profit organization with a promise to help

Fuller restore the home and return it to him.

      The second broadcast further detailed an exchange between Readon

and Berenton Whisenant who served as guardian ad litem for a minor child

in a family court proceeding. In an email exchange, Readon implored

Whisenant to pay particular care and attached a picture of a dead young

man. The news story incorrectly reported that Readon had sent a picture of

a dead body to a federal prosecutor. While Whisenant would eventually

become a federal prosecutor, he was not yet a prosecutor when the picture

was sent.

      Several months later, WPLG broadcast a third story with allegations

from Lorenzo Johnson and AAGG Investment, LLC. Johnson claimed that

Readon had stolen a personal check from him and forged his signature on

the check. During the broadcast, AAGG stated that Readon had not paid rent

on a property that it had leased to him.

      During each of the stories, Readon was referred to as a pastor and

community leader. Many of the allegations in the news stories were voiced

over images of Readon preaching in church or attending community events.



                                      4
      As noted above, Readon’s third amended complaint alleged

defamation and defamation by implication. WPLG moved to dismiss the

complaint for failure to state a cause of action. The trial court held a hearing

on the motion before dismissing the complaint with prejudice.

      Analysis

      We review a trial court’s order granting a motion to dismiss de novo.

Cornfeld v. Plaza of the Americas Club, Inc., 273 So. 3d 1096, 1098 (Fla. 3d

DCA 2019).

      a. Defamation

      To state a claim for defamation of a public figure, 1 Readon was

required to allege that WPLG’s reports contained statements that were (1)

false; (2) defamatory; (3) damaging; and (4) that the publisher acted with

actual malice. Don King Prods., Inc. v. Walt Disney Co., 40 So. 3d 40, 43

(Fla. 4th DCA 2010).



1
  Normally, to determine if a plaintiff in a defamation lawsuit is a public figure,
Florida courts employ a two-step process: “First, the court must determine
whether there is a ‘public controversy.’” Mile Marker, Inc. v. Petersen Publ’g,
L.L.C., 811 So. 2d 841, 845 (Fla. 4th DCA 2002) (quoting Gertz v. Robert
Welch, Inc., 418 U.S. 323, 351 (1974)). Second, “the court
must . . . determine whether the plaintiff played a sufficiently central role in
the instant controversy to be considered a public figure for purposes of that
controversy.” Id. at 846. Readon, however, asserts in his complaint that he
is a public figure. Therefore, we accept Readon’s statement as true and
decline to engage in a public figure analysis.

                                        5
      Most of the statements Readon complains of cannot be defamation

because they are true. In a defamation action against a media defendant,

the Constitution requires that the plaintiff allege a false statement. Smith v.

Cuban Am. Nat’l Found., 731 So. 2d 702, 706 (Fla. 3d DCA 1999) (citing

Phila. Newspapers, Inc. v. Hepps, 475 U.S. 767, 775–76 (1986)). The

complaint alleges that WPLG reported on allegations made by third parties

about their business dealings with Readon. However, the complaint admits

that those allegations were made and in many cases the lawsuits were

pending or had been settled.

      The only substantively false statement which Readon alleges, that he

sent a picture of a dead body to a prosecutor, is not actionable in a

defamation lawsuit. Florida recognizes the substantial truth doctrine in

defamation cases. Smith, 731 So. 2d at 706. “Under the substantial truth

doctrine, a statement does not have to be perfectly accurate if the ‘gist’ or

the ‘sting’ of the statement is true.” Id. (quoting Masson v. New Yorker Mag.,

501 U.S. 496, 517 (1991)). As long as a report is substantially correct, “[i]t is

not necessary that it be exact in every immaterial detail or that it conform to

the precision demanded in technical or scientific reporting.” Woodard v.

Sunbeam Television Corp., 616 So. 2d 501, 502–03 (Fla. 3d DCA 1993)

(quoting Restatement (Second) of Torts § 611, cmt. f (1977)). Further,



                                       6
Florida law recognizes a difference between statements presented as fact

and statements presented as an opinion or rhetorical hyperbole. See Byrd v.

Hustler Mag., Inc., 433 So. 2d 593, 595 (Fla. 4th DCA 1983). The key

distinction is whether the incorrectly reported material would “have had a

different effect on the mind of the viewer” by affecting “the gist of the story.”

Woodard, 616 So. 2d at 503.

      The only “false” statement attributed to WPLG contained in the

complaint did not affect the gist of the story by creating a different impression

in the mind of the viewer. In reporting that Readon had sent a picture of a

dead body to a federal prosecutor, WPLG failed to include information that

the recipient was not a federal prosecutor at the time but was in his capacity

as guardian ad litem. While this oversight made the statement untrue, it did

not change the gist of the story that Readon had emailed a picture of a dead

body to an attorney serving as a child’s guardian. The third amended

complaint therefore contains no actionable false statement and the claim for

defamation was properly dismissed.

      Readon also failed to allege that WPLG acted with actual malice. The

First Amendment safeguards publishers from defamation suits brought by

public figures unless the publisher acts with actual malice. Mia. Herald Publ’g

Co. v. Ane, 423 So. 2d 376, 382 (Fla. 3d DCA 1982) (citing Curtis Publ’g Co.



                                       7
v. Butts, 388 U.S. 130, 162–65 (1967) (Warren, C.J., plurality concurrence)).

Actual malice is defined as “knowledge that the statement was false or

reckless disregard of whether it was false or not.” Don King Prods., 40 So.

3d at 43 (citing N.Y. Times Co. v. Sullivan, 376 U.S. 254, 279–80 (1964)).

This standard requires “more than mere negligence.” Id. Instead, reckless

conduct, as defined by the United States Supreme Court in St. Amant v.

Thompson, 390 U.S. 727, 731 (1968), includes:

      [R]eckless conduct is not measured by whether a reasonably
      prudent man would have published, or would have investigated
      before publishing. There must be sufficient evidence to permit
      the conclusion that the defendant in fact entertained serious
      doubts as to the truth of his publication. Publishing with such
      doubts shows reckless disregard for truth or falsity and
      demonstrates actual malice.

Readon was therefore required to plead facts sufficient to give rise to a

reasonable inference of actual malice. Michel v. NYP Holdings, Inc., 816

F.3d 686, 701–02 (11th Cir. 2016).

      Readon failed to plead facts sufficient to show that WPLG published

with sufficient doubts as to the truth of its publication. “Actual malice requires

more than a departure from reasonable journalistic standards . . . [t]hus, a

failure to investigate, standing on its own, does not indicate the presence of

actual malice.” Id. at 703 (citations omitted). Instead, “there must be some




                                        8
showing that the defendant purposefully avoided further investigation with

the intent to avoid the truth.” Id. (citations omitted).

      Care must be taken not to construe cases which have found a failure

to investigate too broadly because the First Amendment “demands that the

law of libel carve out an area of ‘breathing space’ so that protected speech

is not discouraged.” Harte-Hanks Commc’ns, Inc. v. Connaughton, 491 U.S.

657, 686 (1989) (citations omitted). The analysis in this regard must always

be informed by the safeguards provided by the First Amendment “fashioned

to assure the unfettered interchange of ideas for the bringing about of

political and social changes desired by the people.” Roth v. United States,

354 U.S. 476, 484 (1957).

      Readon argues that WPLG failed to properly investigate and include

all relevant facts in its reporting. In Michel, the Eleventh Circuit recognized a

limited set of circumstances in which actual malice might arise from a failure

to investigate. The Michel Court stated that the plaintiff failed to show actual

malice because the publication was not “fabricated by the defendants, wholly

imaginary, based on an unverified anonymous phone call, inherently

improbable, or obviously worthy of doubt.” Id. at 705 (citing St. Amant, 390

U.S. at 732).




                                         9
      This limited set of circumstances conforms to the requirements of the

First Amendment. As stated in St. Amant, it is not enough that a reasonably

prudent person “would have investigated further.” 390 U.S. at 731. Indeed,

Florida law is well settled that the failure to investigate, without more, does

not constitute actual malice. Palm Beach Newspapers, Inc. v. Early, 334 So.

2d 50, 52–53 (Fla. 4th DCA 1976). Instead, there must be “obvious reasons

to doubt the veracity of the informant or the accuracy of his reports.” St.

Amant, 390 U.S. at 732.

      The third amended complaint asserts that WPLG was contacted by a

known informant who apprised the station of the allegations against Readon.

Readon admits that WPLG verified the existence of the lawsuits naming him

as a defendant by checking public court records. These facts conclusively

show that the reports were not fabricated by WPLG, wholly imaginary, based

on an unverified anonymous source, inherently improbable, or obviously

worthy of doubt. Michel, 816 F.3d at 705. Further, Readon admits that he

was contacted by WPLG to discuss the allegations. WPLG, therefore, had

“no obvious reasons . . . to doubt the challenged statements, so its failure to

conduct a more searching investigation does not show actual malice.” Don

King Prods., 40 So. 3d at 46.




                                      10
     Readon has not shown that WPLG’s investigation was deliberately

skewed to avoid uncovering what he calls “the whole truth.” For instance,

Readon points out that several of the cases had been settled and others

involved family members. However, WPLG was not required to balance its

reporting with potentially mitigating factors so long as the reporting did not

“purposely [make] false statements about [Readon] in order to bolster the

theme of the program or to inflict harm on [Readon].” Id. at 45. WPLG had

no reason to believe that the statements made by Readon’s accusers were

not true, indeed, WPLG confirmed through both interviews and public

records that those allegations existed. Further, the existence of similar

allegations from various members of the community stemming from business

dealings with Readon served to substantiate each of the allegations.

Therefore, the third amended complaint fails to show that WPLG acted with

actual malice.

     Because the complaint failed to allege a relevant false statement or

that WPLG acted with actual malice, Readon failed to state a claim for

defamation.

     b. Defamation by Implication

     The third amended complaint also failed to state a claim for defamation

by implication. As the Florida Supreme Court noted:



                                     11
      Defamation by implication arises, not from what is stated, but
      from what is implied when a defendant (1) juxtaposes a series of
      facts so as to imply a defamatory connection between them, or
      (2) creates a defamatory implication by omitting facts, such that
      he may be held responsible for the defamatory implication.

Jews for Jesus, Inc. v. Rapp, 997 So. 2d 1098, 1106 (Fla. 2008) (quoting

Stevens v. Iowa Newspapers, Inc., 728 N.W. 2d 823, 827 (Iowa 2007)).

“[W]hile defamation law shields publishers from liability for minor factual

inaccuracies, it also works in reverse, to impose liability upon the defendant

who has the details right but the ‘gist’ wrong.” Id. at 1107–08.

      WPLG did not impermissibly juxtapose a series of true facts so as to

create a defamatory implication. Readon alleges that WPLG improperly

juxtaposed his business dealings as a private person with his role as a

pastor, thereby implying that the acts were committed in his role as pastor.

In doing so, Readon has mistaken the purpose of the cause of action for

defamation by implication. The tort requires that the implied fact be

defamatory. But WPLG’s negative statements about Readon were not the

implication that his business dealings were done as a pastor, rather they

were that he was engaging in a continuing pattern of deceitful business

practices.

      Readon’s argument would result in a substantial chilling effect on the

freedom of the press. A news agency such as WPLG will often name the



                                      12
profession of the subject of their investigative reporting. When this person is

a public figure, it is often this information which makes the reporting relevant

to the public. This is not contingent, as Readon argues, on there being a

connection between the profession and the alleged negative acts. Were we

to accept Readon’s position it would become nearly impossible for the media

to report on various acts by public figures which have consistently shown to

be relevant to the public such as a professional football player caught on

camera engaging in domestic violence; a prominent businessman organizing

an intricate sex trafficking ring; or a television and movie star promulgating

racist, sexist, or homophobic tweets. None of these acts are related to the

professions of the persons engaged in them, yet the reporting of both the

acts and professions is relevant to the public debate and therefore reporting

on such matters is protected by the First Amendment.

      A classic example of defamation by implication was before the Second

District in Heekin v. CBS Broad., Inc., 789 So. 2d 355, 358 (Fla. 2d DCA

2001). 2 In Heekin, the plaintiff alleged that a broadcast falsely portrayed him

as a spouse abuser by juxtaposing an interview with his former spouse along



2
 While Heekin involved the since-disapproved tort for false light invasion of
privacy, the Florida Supreme Court has noted that nearly all such claims
could have been brought as defamation by implication. Jews for Jesus, 997
So. 2d at 1113.

                                      13
with stories and pictures of women who had been abused and killed by their

partners. 789 So. 2d at 357. Even though the reporting did not literally claim

that the plaintiff was a spouse abuser, by overplaying his former wife’s story

with stories of spouse abuse, the reporting created the defamatory

implication that the plaintiff had abused his spouse. Conversely, Readon has

alleged no such defamatory implication. The negative statements about

Readon, that he was engaged in potentially underhanded business dealings,

were not implied but rather stated explicitly. The reporting of Readon’s

profession did not make these stories about Readon any more or less

negative, but rather gave the public a context for why the stories were

relevant.

      Since the third amended complaint failed to allege any defamatory

implication, Readon failed to state a cause of action for defamation by

implication.

      c. Dismissal with Prejudice

      Readon claims that the trial court improperly dismissed his complaint

with prejudice rather than allow him to submit a fourth amended complaint to

correct any errors in the pleadings. WPLG counters that because the original

complaint suffered the same infirmities, no cause of action was ever pleaded




                                     14
and therefore, the statute of limitations has run, 3 and nevertheless further

amendment would be futile.

      Ordinarily, a decision to allow leave to amend is within the sound

discretion of the trial court, and “will not be overturned unless abuse is

demonstrated.” Holy Temple Church of God in Christ, Inc. v. Maxwell, 578

So. 2d 877, 878 (Fla. 1st DCA 1991). When making this determination “all

doubts should be resolved in favor of allowing amendment.” Adams v. Knabb

Turpentine Co., 435 So. 2d 944, 946 (Fla. 1st DCA 1983). Generally, refusal

to allow amendment of a pleading constitutes an abuse of discretion unless

it clearly appears that allowing the amendment would prejudice the opposing

party; the privilege to amend has been abused; or the amendment would be

futile. See New River Yachting Ctr., Inc. v. Bacchiocchi, 407 So. 2d 607, 609

(Fla. 4th DCA 1981).

      However, “as an action progresses, the privilege of amendment

progressively decreases to the point that the trial judge does not abuse his


3
   WPLG’s statement that the statute of limitations has run is of no
consequence. Florida Rule of Civil Procedure 1.190(c) states: “When the
claim . . . asserted in the amended pleading arose out of the conduct,
transaction, or occurrence set forth or attempted to be set forth in the original
pleading, the amendment shall relate back to the date of the original
pleading.” (emphasis added). Any amendment by Readon would be based
on the news reports previously at issue in this litigation. Any amendment
would therefore relate back.


                                       15
[or her] discretion in dismissing with prejudice.” Kohn v. City of Miami Beach,

611 So. 2d 538, 539 (Fla. 3d DCA 1992). This Court has “observed that with

amendments beyond the third attempt, dismissal with prejudice is generally

not an abuse of discretion.” Id. (citing Alvarez v. DeAguirre, 395 So. 2d 213,

217 (Fla. 3d DCA 1981)). Readon’s third amended complaint fails to state a

claim against WPLG by not pleading any set of facts giving rise to a cause

of action for either defamation or defamation by implication. Since further

amendment would go beyond the third attempt, it was not an abuse of

discretion for the trial court to dismiss with prejudice.

      Affirmed.




                                       16